Citation Nr: 1739550	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for residual scars from multiple biopsies and excisions of squamous cell carcinoma (hereinafter "scars from skin cancer") from both forearms, both legs, chest abdominal wall, face, and neck from May 14, 1999.

2.  Entitlement to an increased initial rating for L2 compression deformity and degenerative lumbar stenosis (hereinafter "lumbar stenosis") in excess of 10 percent from May 26, 1993 to September 12, 2013, in excess of 40 percent from September 12, 2013 to October 16, 2015, and in excess of 20 percent from October 16, 2015.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from March 1951 to February 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2011 rating decisions of the RO in Columbia, South Carolina.  The October 2007 rating decision granted service connection for scars from skin cancer and assigned a 10 percent initial rating effective May 14, 1999 (date of claim to re-open service connection).  The September 2011 rating decision granted service connection for lumbar stenosis and assigned a 10 percent initial rating effective May 26, 1993 (date of claim to re-open service connection).

During the pendency of the appeal, the November 2015 RO rating decision continued the 10 percent disability rating for the service connected lumbar stenosis from May 26, 1999 to September 12, 2013, assigned a 40 percent disability rating from September 12, 2013 to October 16, 2015, and assigned a 20 percent disability rating from October 16, 2015.  The Veteran appealed the October 2007 and November 2015 rating decisions. 

As the Veteran disagreed with the initial ratings assigned following service connection for the scars from skin cancer and lumbar stenosis, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  As higher initial ratings are available and the Veteran is presumed to seek the maximum available benefit for the back disability, the issues have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).
The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's scars from skin cancer of both forearms, both legs, chest, head, face, and neck, manifested as superficial, stable, not painful or disfiguring, and at worse, affected less than one percent of each exposed area, and approximately 9.5 percent of the entire body.

2.  For the rating period from May 26, 1993 to September 12, 2013, the Veteran's lumbar stenosis was manifested by thoracolumbar forward flexion to 70 degrees and painful motion, and has not been manifested by muscle spasms, ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, intervertebral disc syndrome with recurring attacks, moderate limitation of motion of the lumbar spine, forward flexion between 30 degree and 60 degrees, or lumbosacral strain manifested by muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.

3.  For the rating period from September 12, 2013 to October 16, 2015, the Veteran's lumbar stenosis was manifested by thoracolumbar forward flexion to 
30 degrees, forward flexion of 20 degrees after repetitive use testing, painful motion, muscle spasms resulting in an abnormal gait, and has not been manifested by ankylosis, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 6 weeks during a 12 month period. 

4.  For the rating period from October 16, 2015, the Veteran's lumbar stenosis manifested with forward flexion of the thoracolumbar spine of 60 degrees, pain with no additional limitation of motion with repetitive testing, and has not been manifested by muscle spasms, ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 
12 month period, severe intervertebral disc syndrome with recurring attacks and intermittent relief, severe limitation of motion of the lumbar spine, forward flexion to 30 degrees or less, or severe sacro-iliac injury or lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in that standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for higher initial rating in excess of 10 percent for scars from skin cancer of both forearms, both legs, chest, and abdominal wall, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Codes 7800 to 7805 (effective after August 30, 2008), 7800 to 7805 (effective before August 30, 2008)

2.  For the period from May 23, 1993 to September 12, 2013, the criteria for a higher initial rating in excess of 10 percent for lumbar stenosis have not been met or more closely approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5238 (effective after September 26, 2003), 5292 (effective before September 26, 2003)

3.  For the period from September 12, 2013 to October 16, 2015, the criteria for a higher rating in excess of 40 percent for lumbar stenosis have not been met or more closely approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5238 (effective after September 26, 2003), 5292 (effective before September 26, 2003)

4.  For the period from October 16, 2015, the criteria for a higher initial rating in excess of 20 percent for lumbar stenosis have not been met or more closely approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5238 (effective after September 26, 2003), 5292 (effective before September 26, 2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court of Appeals for Veterans' Claims issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

As the rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson,
 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran has received multiple VA examinations relevant to the issues on appeal.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the disability. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to assist in claims development by obtaining all relevant records to the issues on appeal.  The Board notes that the Veteran's service records are incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The information and evidence that has been associated with the record includes service treatment records, service personnel records, post-service VA and private treatment (medical) records, and the Veteran's written assertions.  The record reflects that the RO attempted to locate the missing Social Security Administration (SSA) records on multiple occasions.  The Veteran was informed of the missing records and was offered an opportunity to submit any such records in his possession.  In December 2008, formal findings on the unavailability of the SSA records were made and the Veteran was informed of such.  38 C.F.R. § 3.159(e).  Further attempts to obtain the records would be futile.  

All relevant documentation, including private (medical) treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where, as here, the question for consideration is the propriety of the rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 119.  The Board has considered and accepted the "staged" ratings of a 10 percent rating for the period from May 26, 1993, the date the RO received the claim to re-open service connection for lumbar stenosis, to September 12, 2013, the date of the Veteran's VA examination, and a 40 percent rating from September 12, 2013 to October 16, 2015, the date of the most recent VA examination, and a 20 percent rating from October 16, 2015 for limited range of the lumbar spine for the service-connected lumbar stenosis.

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.   

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rating Disabilities of the Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities rated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

During the pendency of this appeal, the criteria for rating disorders of the spine were revised twice.  The former rating criteria for rating the spine were in effect through September 22, 2002, and then were revised beginning on September 23, 2002.  Effective September 26, 2003, the diagnostic codes were renumbered and criteria for rating disorders of the spine were substantially revised.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Generally, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  

Rating Criteria prior to September 23, 2002

Former Diagnostic Code 5293 provided a 10 percent rating for mild Intervertebral Disc Syndrome (IVDS), a 20 percent rating for moderate symptoms with recurring attacks, and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2002). 
Effective from September 23, 2002, IVDS is rated under the same criteria as now provided in Diagnostic Code 5243 discussed below.  38 C.F.R. § 4.71a, former Diagnostic Code 5293 (2002). 

Rating Criteria prior to September 26, 2003

Limitation of motion of the lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent rating was warranted for slight limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of motion of the lumbar spine.  A 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, former Diagnostic Code 5292 (2003). 

Diagnostic Code 5290 provided ratings based on limitation of motion of the cervical spine.  Slight limitation of motion of the cervical spine was to be rated 10 percent disabling; moderate limitation of motion of the cervical spine was to be rated 
20 percent disabling; and severe limitation of motion of the cervical spine was to be rated 30 percent disabling.  38 C.F.R. § 4.71a, former Diagnostic Code 5290 (2003).

Former Diagnostic Code 5295 provided a 20 percent rating for lumbosacral strain manifested by muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, former Diagnostic Code 5295 (2003). 

Ankylosis of the lumbar spine was rated under former Diagnostic Code 5289, which provided 40 and 50 percent ratings for ankylosis that was favorable or unfavorable, respectively.  38 C.F.R. § 4.71a, former Diagnostic Code 5289 (2003).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).

Diagnostic Code 5287 provided ratings for ankylosis of the cervical spine. Favorable ankylosis of the cervical spine was to be rated 30 percent disabling.  Unfavorable ankylosis of the cervical spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a, former Diagnostic Code 5287 (2003).

Residuals of a fracture of the vertebrae were rated under Diagnostic Code 5285.  A 100 percent rating was warranted for cord involvement, bedridden, or requiring long leg braces.  A 60 percent rating was warranted without cord involvement; or abnormal mobility requiring neck brace (jury mast).  38 C.F.R. § 4.71a, former Diagnostic Code 5285 (2003). 

Former Diagnostic Code 5286 provided a 60 percent rating for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent rating for complete bony fixation (ankylosis) of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, former Diagnostic Code 5286 (2003). 

Rating Criteria on and after September 26, 2003

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than
85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 IVDS.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran contends that the service-connected lumbar stenosis symptoms and impairment more closely resemble the criteria for a rating in excess of 10 percent from May 26, 1993 to September 12, 2013, in excess of 40 percent from September 12, 2013 to October 16, 2015, and in excess of 20 percent from October 16, 2015. 

Initial Rating for Lumbar Stenosis 

For the initial rating periods on appeal the service-connected lumbar stenosis has been rated as 10 percent disabling from May 26, 1993 to September 12, 2013, 40 percent from September 12, 2013 to October 16, 2015, and 20 percent from October 16, 2015.  As noted above, during the pendency of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  See 68 Fed. Reg. 51, 454 (Aug. 27, 2003).  For this reason, the Board will discuss the "old" and "new" rating criteria, but notes that the "new" rating criteria can be applied only as of the effective date of the regulation, i.e., September 26, 2003.

Under the rating criteria in effect when the Veteran initially filed the claim for service connection for lumbar stenosis, limitation of motion of the low back was rated as 10 percent when slight, 20 percent when moderate, and 40 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  All the medical evidence was to be evaluated to determine the appropriate rating that would compensate for impairment in earning capacity, functional impairment, etc.  Nevertheless, the revised regulations (in 2003) provide definitions of normal orthopedic movement.  

Initially, under the old regulations, Diagnostic Codes 5287, 5288, 5290, and 5291 pertain to disabilities of the cervical and dorsal spine and are not applicable to the service-connected lumbar stenosis.  Further, there is no lay or medical evidence of demonstrable deformity of a vertebral body (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, these diagnostic codes (all which existed prior to September 26, 2003) are not applicable in the instant case.  38 C.F.R. § 4.71a (2002).  Additionally, a higher rating for ankylosis under the General Rating Formula is not warranted for any of the rating periods on appeal.  38 C.F.R. § 4.71a (2016).  See June 2011, September 2013, and October 2015 VA examination reports.

Initial Rating Period from May 26, 1993 to September 12, 2013

The Board finds that, for the entire initial rating period from May 26, 1993 to September 12, 2013, the criteria for an initial disability rating in excess of 10 percent for lumbar stenosis have not been met or more nearly approximated.  For the entire initial rating period from May 26, 1993 to September 12, 2013, the lumbar stenosis has been manifested by forward flexion to 70 degrees and painful motion, and has not been manifested by muscle spasms, ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, intervertebral disc syndrome with recurring attacks, moderate limitation of motion of the lumbar spine, forward flexion between 30-60 degrees, or lumbosacral strain manifested by muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  

VA and private treatment records, as well as the Veteran's own statements throughout the course of this appeal, reflect consistent reports of chronic low back pain.

At the June 2011 VA examination the Veteran reported back pain of 2 out of 10 that was aggravated by lifting.  The Veteran also reported requiring no physician prescribed bed rest in the past 12 months, and undergoing back surgery in 2011 that provided excellent relief.  
Upon examination, range of motion testing reflects forward flexion of the thoracolumbar spine was 70 degrees of flexion, 30 degrees of extension, 40 degrees of right lateral flexion, 40 degrees of left lateral flexion, 35 degrees of right rotation, and 35 degrees of left rotation.  The June 2011 VA examiner noted pain with testing, no additional limitation of motion with repetitive testing, but no muscle spasms were present.  

After a review of all the evidence of record, both lay and medical, the Board finds that for the entire initial rating period from May 26, 1993 to September 12, 2013, the criteria for an initial rating in excess of 10 percent for the lumbar stenosis have not been met or more nearly approximated under any of the codes pertaining to the back under the "old" or "new" regulations, as applicable.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5292 (2003), Diagnostic Code 5238 (2016). 

Turning to the regulations in effect at the time the Veteran's claim was received, the Board finds that the lumbar stenosis has resulted in no more than slight limitation of motion.  The June 2011 VA examination report notes forward flexion to 70 degrees with normal ranges of lateral flexion and rotation.  Viewing the Veteran's range of motion measurements as a whole, the Board finds that the lumbar stenosis results in no more than slight limitation of motion and does not meet the criteria for a 20 percent rating under the old regulations.  38 C.F.R. § 4.71a (2002).  

The Board also finds that, for the initial rating period from May 26, 1993 to September 12, 2013, a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5293 (2002).  The next available rating (20 percent) requires intervertebral disc syndrome with recurrent attacks.  38 C.F.R. § 4.71a.  The weight of the evidence does not reflect this degree of severity.  Specifically, the June 2011 VA examination report notes no incapacitating episodes of IVDS during the previous 12 month period, and other evidence of record does not show incapacitating episodes of at least 2 weeks during a 12 month period.  

A rating in excess of 10 percent is also not warranted under Diagnostic Codes 5294 (2002) or 5295 (2002).  The next available rating (20 percent) requires a lumbosacral strain manifested by muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (2002).  The weight of the evidence does not reflect this degree of severity.  Specifically, the June 2011 VA examination report reflects no muscle spasms of any kind, and the other evidence of record does not show muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.

Turning to the question of a rating in excess of 10 percent under the revised regulations, the Board finds that, for the period from September 26, 2003 to September 12, 2013, the lumbar stenosis has not met or more closely approximated the criteria for a higher (20 percent) disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2016).  Range of motion testing conducted at the June 2011 VA examination reflected thoracolumbar forward flexion of 70 degrees, which does not more nearly approximate limitation of flexion of 30 degrees to 60 degrees as needed for the next higher (20 percent) disability rating.  

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under either the old or new regulations.  See also DeLuca.  Here, there is no question that the back disability has caused pain, which has restricted his overall motion; however, the VA examination report, as well as numerous VA treatment records that note the reports and findings of pain indicate, at worst, forward flexion to 70 degrees.  In addition, the VA examination report and treatment records considered pain; however, the VA examination report and treatment records indicate ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  Specifically, the June 2011 VA examiner assessed no additional limitation of motion after repetitive-use testing.  For these reasons, the degree of functional impairment does not warrant a higher rating based on limitation of motion under either the old or new regulations.  38 C.F.R. § 4.71a (in effect before and after September 26, 2003).

The Board further finds that, for the initial rating period from September 23, 2002 to September 12, 2013, a higher (20 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The June 2011 VA examination report notes no incapacitating episodes of intervertebral disc syndrome.  The Board finds that the weight of the evidence of record is against finding that the back disability has been manifested by at least 2 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 20 percent rating), and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.  

Initial Rating Period from September 12, 2013 to October 16, 2015

The Board finds that, for the entire initial rating period from September 12, 2013 to October 16, 2015, the criteria for an initial disability rating in excess of 40 percent for lumbar stenosis have not been met or more nearly approximated.  For the entire initial rating period from September 12, 2013 to October 16, 2015, the lumbar stenosis has been manifested by thoracolumbar forward flexion to 30 degrees, forward flexion of 20 degrees after repetitive use testing, painful motion, and muscle spasms resulting in an abnormal gait, and has not been manifested by ankylosis, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 6 weeks during a 12 month period.  

At the September 2013 VA examination the Veteran reported lower back pain rated at 6 out of 10 that radiated into the right leg.  The Veteran also reported pain on flare ups at 9 out of 10.

Upon examination, range of motion testing reflects 30 degrees of forward flexion, 10 degrees of extension, 10 degrees of right lateral flexion, 10 degrees of left lateral flexion, 10 degrees of right lateral rotation, and 10 degrees of left lateral rotation.  Repetitive testing results reflect that flexion was limited to 20 degrees, extension was limited to 0 degrees, right lateral flexion was limited to 0 degrees, left lateral flexion was limited to 10 degrees, right lateral rotation was limited to 10 degrees, and left lateral rotation was limited to 10 degrees.  The VA examiner reported that there was guarding or muscle spasms that were severe enough to result in an abnormal gait, and that the soft tissue of the thoracolumbar spine was tender to the touch.
After a review of all the evidence of record, both lay and medical, the Board finds that for the entire initial rating period from September 12, 2013 to October 16, 2015, the criteria for an initial rating in excess of 40 percent for lumbar stenosis have not been met or more nearly approximated under any of the codes pertaining to the back under the "old" or "new" regulations, as applicable.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5292 (2003), Diagnostic Code 5237 (2016). 

Turning to the regulations in effect at the time the Veteran's claim was received, the Board finds that the overall back disability has resulted in a severe limitation of motion.  The Veteran is already in receipt of a 40 percent rating for this period, and a 40 percent disability rating is the maximum possible rating under 38 C.F.R. § 4.71a; therefore, no higher rating is available under this regulation.  38 C.F.R. § 4.71a (2002).  

The Board also finds that, for the initial rating period from September 12, 2013 to October 16, 2015, a disability rating in excess of 40 percent is not warranted under Diagnostic Code 5293 (2002).  The next available rating (60 percent) requires severe intervertebral disc syndrome with recurrent attacks and intermittent relief.  38 C.F.R. § 4.71a.  The weight of the evidence does not reflect this degree of severity.  Specifically, the September 2013 VA examination report notes no incapacitating episodes of IVDS during the previous 12 month period, and other evidence of record does not show any attacks of intervertebral disc syndrome.  

A rating in excess of 40 percent is also not warranted under Diagnostic Codes 5294 (2002) or 5295 (2002).  The Veteran is already in receipt of a 40 percent rating for this period, and a 40 percent rating is the maximum available rating available under Diagnostic Codes 5294 and 5295. 

Turning to the question of a rating in excess of 40 percent under the revised regulations, the Board finds that, for the initial rating period from September 12, 2013 to October 16, 2015, the lumbar stenosis has not met or more closely approximated the criteria for a higher (50 percent) disability rating.  38 C.F.R. 
§§ 4.3, 4.7, 4.71a (2016).  As noted above, range of motion testing conducted at the September 2013 VA examination notes forward flexion to, at worst, 30 degrees, which does not more nearly approximate ankylosis of any kind as needed for the next higher (50 percent) disability rating.  

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under either the old or new regulations.  See also DeLuca.  Here, there is no question that lumbar stenosis has caused pain, which has restricted his overall motion; however, the VA examination report notes the findings of pain indicate, at worst, forward flexion to 20 degrees.  Forward flexion of the thoracolumbar spine of 20 degrees would also support a disability rating of 40 percent, and does not show ankylosis of any kind (as required for a higher 50 percent rating).  For this reason, the degree of functional impairment does not warrant a higher rating based on limitation of motion under either the old or new regulations.  38 C.F.R. § 4.71a (in effect before and after September 26, 2003).  

The Board further finds that, for the initial rating period from September 12, 2013 to October 16, 2015, a higher (60 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The September 2013 VA examination report notes no incapacitating episodes of intervertebral disc syndrome.  The Board finds that the weight of the evidence of record is against finding that the back disability has been manifested by at least  6 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 60 percent rating), and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.  

Initial Rating Period from October 16, 2015

The Board finds that, for the entire initial rating period from October 16, 2015, the criteria for an initial disability rating in excess of 20 percent for lumbar stenosis have not been met or more nearly approximated.  For the entire initial rating period from October 16, 2015, the lumbar stenosis has been manifested by forward flexion to 60 degrees and painful motion, and has not been manifested by muscle spasms, ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, severe intervertebral disc syndrome with recurring attacks and intermittent relief, severe limitation of motion of the lumbar spine, forward flexion to 30 degrees or less, or severe sacro-iliac injury or lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in that standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space.  

The October 2015 VA examination reflects the Veteran reported having back surgery in 2011, having continued back pain, receiving back injections with minimal relief, and using a cane for walking.  The Veteran conveyed that the back pain limited mobility.
  
Upon examination, range of motion testing of the thoracolumbar spine showed 60 degrees of forward flexion, 10 degrees of extension, 10 degrees of right lateral flexion, 10 degrees of left lateral flexion, 15 degrees of right lateral rotation, and 15 degrees of left lateral rotation.  The VA examiner noted pain during testing, but the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use. 

After a review of all the evidence of record, both lay and medical, the Board finds that for the entire initial rating period from October 16, 2015, the criteria for an initial rating in excess of 20 percent for lumbar stenosis have not been met or more nearly approximated under any of the codes pertaining to the back under the "old" or "new" regulations, as applicable.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5292 (2003), Diagnostic Code 5238 (2016). 

Turning to the regulations in effect at the time the Veteran's claim was received, the Board finds that lumbar stenosis has resulted in no more than moderate limitation of motion.  The October 2015 VA examination report notes forward flexion to 60 degrees.  Viewing the Veteran's range of motion measurements as a whole, the Board finds that the lumbar stenosis results in no more than moderate limitation of motion and does not meet the criteria for a 40 percent rating under the new criteria.  38 C.F.R. § 4.71a (2002).  
The Board also finds that, for the initial rating period from October 16, 2015, a disability rating in excess of 20 percent is not warranted under Diagnostic Code 5293 (2002).  The next available rating (40 percent) requires severe intervertebral disc syndrome with recurrent attacks and intermittent relief.  38 C.F.R. § 4.71a.  The weight of the evidence does not reflect this degree of severity.  Specifically, the October 2015 VA examination report notes no incapacitating episodes of IVDS during the previous 12 month period, and other evidence of record does not show incapacitating episodes of at least 4 weeks during a 12 month period.  

A rating in excess of 20 percent is also not warranted under Diagnostic Codes 5294 (2002) or 5295 (2002).  The next available rating (40 percent) requires a severe sacro-iliac injury or lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (2002).  The weight of the evidence does not reflect this degree of severity.  Specifically, at no point was a positive Goldthwaite's sign mentioned nor was there marked limitation of forward bending in a standing position.  A 40 percent rating is also warranted when only some symptoms are present if there is also abnormal mobility on forced motion; however, abnormal mobility on forced motion is not reflected in the VA treatment records or examination report.  

Turning to the question of a rating in excess of 20 percent under the revised regulations, the Board finds that, for the initial rating period from October 16, 2015, the lumbar stenosis has not met or more closely approximated the criteria for a higher (40 percent) disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2016).  As noted above, range of motion testing conducted at the October 2015 VA examination notes forward flexion to, at worst, 60 degrees, which does not more nearly approximate limitation of flexion to 30 degrees as needed for the next higher (40 percent) disability rating.  

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under either the old or new regulations.  See also DeLuca.  Here, there is no question that lumbar stenosis has caused pain, which has restricted his overall motion; however, the VA examination report indicates, at worst, forward flexion to 60 degrees.  The VA examination report considered pain; however, the report indicates ranges of motion for that do not more nearly approximate the 40 percent criteria.  Specifically, the October 2015 VA examiner assessed no additional limitation of motion after repetitive-use testing.  For these reasons, the degree of functional impairment does not warrant a higher rating based on limitation of motion under either the old or new regulations.  38 C.F.R. § 4.71a (in effect before and after September 26, 2003).   

The Board further finds that, for the initial rating period from October 16, 2015, a higher (40 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The October 2015 VA examination report notes no incapacitating episodes of intervertebral disc syndrome.  The Board finds that the weight of the evidence of record is against finding that the back disability has been manifested by at least 4 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 40 percent rating), and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.  

Rating Criteria of the Skin

During the pendency of this appeal, the criteria for rating disorders of the skin were revised twice.  The former rating criteria for rating the skin were in effect through August 30, 2002, and then were revised beginning on August 30, 2002.  See 67 Fed. Reg. 147, 49590 (July. 31, 2002).  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal and the rating criteria are not specific as to applicability, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  The Veteran filed his initial claim for scars from skin cancer on May 14, 1999; therefore, this claim will be considered under the "old" regulations effective as to the date of the May 14, 1999 claim to re-open service connection, and under both the "old" and  "new" regulations effective August 30, 2002.  

Rating Criteria prior to August 30, 2002

Diagnostic Code 7818 indicates that malignant skin neoplasms (new growths, malignant, skin) are rated as scars or disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805) or impairment of function.  38 C.F.R. § 4.118 (2002).

Under Diagnostic Code 7800, disfigurement of the head, face, or neck, a 10 percent rating is warranted when a deformity is moderately disfiguring.  A 30 percent rating is warranted when a deformity is severely disfiguring, especially if producing a marked and unsightly deformity of the eyelids, lips or auricles.  A 50 percent rating is warranted for complete or exceptionally repugnant disfigurement of one side of the face or marked or repugnant bilateral disfigurement.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  Note (1) to Diagnostic Code 7801 provides that actual third degree residual involvement required to the extent shown under 7801, and Note (2) provides that ratings for widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or truck, will be separately rated and combined.

Under Diagnostic Code 7802, burn scar(s) or scar(s) that cover areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent rating.  Ten percent is the only rating assignable under Diagnostic Code 7802.  The Note under that code instructs that Note (2) under Diagnostic Code 7801 be applied to Diagnostic Code 7802 as well.

Under Diagnostic Code 7803, scars that are superficial, poorly nourished, with repeated ulceration warrant at 10 percent rating.

Scars which are superficial and painful on examination are rated as 10 percent disabling.  Diagnostic Code 7804.  Other scars are rated based upon limitation of function of affected part.  Diagnostic Code 7805.  

Rating Criteria on and after August 30, 2002

Diagnostic Code 7818 (effective August 30, 2002) indicates that malignant skin neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805) or impairment of function.  38 C.F.R. § 4.118 (2016).

Under Diagnostic Code 7800, disfigurement of the head, face, or neck, a 10 percent rating is warranted when a veteran experiences one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three of the aforementioned characteristics of disfigurement.

The 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm) in length; scar at least 1/4 in. (0.6 cm) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 
72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent rating.  Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Scars which are superficial and painful on examination are rated as 10 percent disabling.  Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7804, Note 1.  

Diagnostic Code 7805 requires that scars (including linear scars) and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 be rated for any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  As described in more detail below, the Board finds that the rating criteria for scars are adequate, and that there are no symptoms of either the service-connected shoulder scar that requires rating under a diagnostic code not related to scarring.  

Rating Analysis for Scars from Skin Cancer

The Board notes the criteria for rating scars was revised, effective on August 30, 2002.  For the rating period on appeal from May 14, 1999, the service-connected scars from skin cancer has been rated as 10 percent disabling.  As noted above, during the pendency of this appeal, the regulations for rating disabilities of the spine were revised, effective August 30, 2002.  See 67 Fed. Reg. 147, 49590 (July. 31, 2002).  For this reason, the Board will discuss the "old" and "new" rating criteria, but notes that the "new" rating criteria can be applied only as of the effective date of the regulation, i.e., August 30, 2002.

The Veteran is in receipt of a 10 percent disability rating for scars from skin cancer for the entire initial rating period from May 14, 1999 under 38 C.F.R. § 4.118, Diagnostic Code 7818.  Under Diagnostic Code 7818, malignant skin neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805) or impairment of function.  38 C.F.R. § 4.118 (2016).

The Veteran contends that the scars from skin cancer more closely resemble the criteria for a rating in excess of 10 percent from May 14, 1999.

The Board finds that, for the entire initial rating period from May 14, 1999, the scars from skin cancer have not met or more closely approximated the criteria for an initial disability rating in excess of 10 percent.  For the initial rating period from May 14, 1999, the Veteran's scars from skin cancer have manifested as superficial, stable, not painful or disfiguring, and at worse, affected less than one percent of each exposed area, and approximately 9.5 percent of the entire body.

In April 2003, the Veteran was afforded a VA examination.  The Veteran reported having multiple scars from where skin cancer was removed, and that the areas itched.  Upon examination, the April 2003 VA examiner assessed five scars.  The first scar was on the right forearm and measured 2.5 cm. by 1.5 cm., the second scar was on the right hand and was 1 cm. in diameter, the third scar was on the left forearm and measured 1 cm. in diameter, the fourth scar was on the left forearm and measured 4 cm. by 0.05 cm., and the fifth scar was on the left forearm and measured 1 cm. in diameter.

In July 2007, the Veteran underwent another VA examination.  The Veteran reported being treated over the years for various skin cancers beginning in the 1980s and having over 20 procedures to remove skin cancers.  The Veteran also reported that four more lesions on the legs would be removed in the next month.  Upon examination, the VA examiner identified 11 similar surgical scars on both forearms, the abdomen, and anterior legs.  The VA examiner reported these scars were superficial, ranged from 2 to 8 cm. in length and 0.01 to 0.02 cm. in width, and that none were inflamed, caused limitation of movement, or caused pain.  The 2007 VA examiner conveyed that, when considered together, the scars from skin cancer affected less than one percent of each exposed area, and approximately 9.5 percent of the entire body.

In September 2011, the Veteran underwent another VA examination.  Upon examination, the VA examiner identified 20 surgical scars.  The VA examiner reported these scars were superficial, demonstrated no skin breakdown, and the Veteran reported no pain from the scars.  The Veteran had two scars on the head, neck, or face area consisting of a scar on the right check that measured 4.5 cm. x 0.2 cm., and a scar under the right ear that measured 0.75 cm. in diameter.  The VA examiner noted that there were 18 scars on the body, the scars were not disfiguring, and that the scars covered approximately less than one percent of exposed areas, and less than five percent of the total body surface.  The VA examiner noted that the scars did not cause disfigurement, and did not affect the Veteran's occupational or social functioning

In October 2015, the Veteran was afforded with an additional VA examination.  The Veteran reported having over 60 skin cancers removed, but having no new scars at the time of the examination.  The VA examiner noted that the scars on the body and on the extremities were superficial, and not unstable or painful.  Upon examination, the VA examiner found scars in the following locations: on the right upper extremity, one measured 1.5 cm. by 1 cm. and one measured 2 cm. by 
0.2 cm., on the left upper extremity, scars that measured 0.2 cm. by 2.5 cm., 
2.4 cm., 5.5 cm., 4 cm., 1 cm., 4.5 cm., 3 cm., 2 cm., 1 cm., and 2.5 cm., on the right lower extremity, a scar that measured 0.1 cm. by 2.7 cm., on the left lower extremity, one scar that measured 0.1 cm. by 4.7 cm., and 0.1 cm. by 5 cm., and on the anterior trunk, many scars all about 0.2 cm. by 3.2 to 7.5 cm.  No scars were noted on the posterior trunk.  

In November 2015, the Veteran underwent a VA examination to supplement the October 2015 VA examination.  The VA examiner only examined the head, neck, and face.  The Veteran reported that these scars were not painful.  Upon examination, the VA examiner assessed that the scars were superficial and stable.  The VA examiner reported four scars of the head, face, and neck.  Two scars that were at the base of the neck measured 5.5 cm. by 0.1 cm., and 4.0 cm. by 0.1 cm.  The third scar was behind the right ear, and measured 0.5 cm. by 0.5 cm.  The fourth scar was on the left cheek, and measured 3 cm. by 0.1 cm.  The VA examiner noted that the scars did not cause disfigurement, and did not affect the Veteran's occupational or social functioning

After review of the evidence, both lay and medical, the Board finds that, for the entire rating period from May 14, 1999, the scars from skin cancer have not met or more closely approximately the criteria for an initial disability rating in excess of 
10 percent under the "old" or under the "new" regulations.  38 C.F.R. § 4.118 (effective before 2002), 38 C.F.R. § 4.118 (effective after 2002)

Turning to the question of a rating in excess of 10 percent under the regulations in effect when the Veteran filed the claim, the Board finds that, for the initial rating period from May 14, 1999, the scars from skin cancer have note met or more closely approximated a higher (20 percent rating).  The service-connected scars from skin cancer are rated under Diagnostic Code 7818 which indicates that the skin disorder is rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805) or impairment of function.  38 C.F.R. § 4.118 (2002).

Under Diagnostic Code 7800, disfigurement of the head, face, or neck, a higher 
(30 percent) rating is warranted when a deformity is moderately disfiguring.  The evidence of record does not support a finding of moderately disfiguring.  Specifically, the June 2011 and November 2015 VA examiners reported no disfigurement, the Veteran has not asserted disfigurement, and the other evidence of record does not address disfigurement; therefore, a higher (30 percent) rating under Diagnostic Code 7800 is not warranted.

Under Diagnostic Code 7801, a higher (30 percent) rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  The Veteran does not have deep nonlinear scars.  Specifically, the April 2003, July 2007, September 2011, October 2015 VA examinations reflect the Veteran only has superficial scars from skin cancer, and the other evidence of record does not reflect deep and superficial scarring; therefore, a higher (30 percent) rating under Diagnostic Code 7801 is not warranted.

Under Diagnostic Code 7802, burn scar(s) or scar(s) that cover areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent rating.  The Note under that code instructs that Note (2) under Diagnostic Code 7801 be applied to Diagnostic Code 7802 as well.  10 percent is the only rating assignable under Diagnostic Code 7802; therefore, no higher rating is possible.

Under Diagnostic Code 7803, scars that are superficial, poorly nourished, with repeated ulceration warrant at 10 percent rating.  The Veteran is already in receipt of a 10 percent rating for this rating period; therefore, no higher disability rating is possible under Diagnostic Code 7803.

Scars which are superficial and painful on examination are rated as 10 percent disabling.  Diagnostic Code 7804.  Other scars are rated based upon limitation of function of affected part.  Diagnostic Code 7805.  The Veteran has not asserted, and the evidence does not show painful scars, unstable scars, or scars that limit function, from skin cancer.  Additionally, the Veteran is already in receipt of a 10 percent disability rating; therefore, no higher rating is possible under Diagnostic Codes 7804 and 7805.

Turning to the question of a rating in excess of 10 percent under the revised regulations, the Board finds that, for the initial rating period from August 30, 2002, the scars from skin cancer have not met or more closely approximated the criteria for a higher (30 percent) disability rating.  The service-connected scars from skin cancer are rated under the "new" regulations under Diagnostic Code 7818 which indicates that the skin disorder is rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805) or impairment of function.  38 C.F.R. § 4.118 (2016).

Diagnostic Code 7800 provides for evaluation of burn scar(s), scar(s), or other disfigurement of the head, face or neck.  38 C.F.R. § 4.118.  Here, the Board finds that the four scars on the face, head, and neck do not meet or more nearly approximate the criteria for a higher (30 percent) rating under Diagnostic Code 7800.  The evidence shows that the scars do not show visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks or lips); or with two are three characteristics of disfigurement.  The September 2011 and November 2015 VA examination findings show that each scar is not 13 or more centimeters in length.  The scars are not at least 0.6 centimeters wide at their widest part.  The scars are not painful or unstable.  The VA examiners indicated that there was no gross distortion or asymmetry of the facial features.  There was no visible or palpable tissue loss.  The VA examiners noted that the scars did not cause disfigurement, and did not affect the Veteran's occupational or social functioning.  Thus, the Board finds that the preponderance of the evidence establishes that the requirements of two or three characteristics of disfigurement has not been shown, so a higher (30) percent rating is not warranted under Diagnostic Code 7800 for the two neck scars, right ear scar, or left cheek scar due to skin cancer from August 30, 2002.  

Under Diagnostic Code 7804, a rating is not warranted for the two neck scars, right ear scar, or left check scar due to skin cancer.  The evidence shows that the four scars on the face, head, and neck are not unstable or painful on examination and the scars do not limit function of the part affected.  The November 2015 and September 2011 VA examination findings indicate that the scars did not affect social or occupational functioning, did not limit function, and did not impact work.  Thus, the Board finds that the preponderance of the evidence establishes that a rating is not warranted under Diagnostic Code 7804 for the two neck scars, right ear scar, or left cheek scar due to skin cancer from August 30, 2002. 

A higher rating is not warranted for the scars on the upper left and right extremities, scars on the lower right and left extremities, and the scars on the anterior trunk due to skin cancer under Diagnostic Codes 7801, 7802, 7803, 7804 or 7805.  The evidence shows that the total area of the scars is less than one percent of the affected right upper extremity, left upper extremity, right lower extremity, left lower extremity, and anterior trunk.  Thus, a higher rating is not warranted under Diagnostic code 7802.  The VA examinations findings indicate that the scars are not unstable or painful on examination and the scars do not limit function of the part affected.  The VA examinations findings indicate that the scars did not affect social or occupational functioning, did not limit function, and did not impact work.  Thus, the Board finds that the preponderance of the evidence establishes that a higher rating is not warranted under Diagnostic Codes 7802 to 7805 for the scars on the upper left and right extremities, scars on the lower right and left extremities, and the scars on the anterior trunk due to skin cancer due to skin cancer at any time during the appeal period.  

For these reasons, the Board finds that the evidence does meet or more closely approximate the criteria for an initial rating in excess of 10 percent for the service-connected scars due to skin cancer at any time during the appeal period.  


ORDER

A higher initial rating for scars due to skin cancer in excess of 10 percent is denied.

A higher initial rating for lumbar stenosis in excess of 10 percent from May 26, 1993 to September 12, 2013, in excess of 40 percent from September 12, 2013 to October 16, 2015, and in excess of 20 percent from October 16, 2015, is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


